Citation Nr: 1530461	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  08-39 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the VA Regional Office (RO) in Wichita, Kansas.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Nashville, Tennessee.

In March 2012 and September 2014, the issue was remanded to obtain additional treatment records, afford the Veteran a VA examination, and to obtain a medical opinion.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Sleep apnea was not present during the Veteran's service and did not develop as a result of any incident during service, including the service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was met in letters dated in September 2007 and October 2007.   

The duty to assist has also been met.  VA obtained the Veteran's service treatment records (STRs), post-service medical records, and secured an examination in furtherance of the claim.  A pertinent VA examination was obtained in March 2012 with a November 2014 addendum opinion.  38 C.F.R. § 3.159(c)(4).  The VA examination with addendum obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Veteran's STRs show no diagnosis of, or treatment for, sleep apnea.  Examinations in June 1965, February 1968, November 1974, October 1977, and January 1978 revealed that all pertinent systems were clinically normal.  In his June 1965, February 1968, November 1974, and January 1978 reports of medical history, the Veteran denied symptoms such as frequent trouble sleeping.  An April 1981 record shows that the Veteran complained of a cold, chills, and a decrease in sleep.  He had elevated blood pressure at that time of 130/100.  March 1982 and November 1983 examinations again revealed that all pertinent systems were clinically normal.  The Veteran denied frequent trouble sleeping in his March 1982 report of medical history.

Post-service treatment records show that the Veteran complained of insomnia in February 1986.  No diagnosis of any sleep disorder was made.  An August 2000 record shows that the Veteran reported having insomnia for many years, gasping during respiration, and loud snoring.  The diagnosis was probable obstructive sleep apnea.  A sleep study in August 2001 confirmed that the Veteran had obstructive sleep apnea.  

In an April 2002 letter, the Veteran's VA physician noted that the Veteran's military records indicate a history of hypertension and a history of a "sleep disorder."  The physician further noted that obstructive sleep apnea was a known cause of hypertension and that it was "very possible" that the Veteran's current obstructive sleep apnea was a continuation of his "sleep disorder" that occurred during military service.  The physician concluded that it was "as least as likely as not" that the Veteran's hypertension was a result of obstructive sleep apnea during military service.

In December 2008, the Veteran submitted information showing that a side effect of medication taken for his hypertension was difficulty sleeping and nightmares.

The Veteran was afforded a VA examination in March 2012 at which time the date of diagnosis of sleep apnea was reported to be in 2000.  The Veteran reported that he was told that he stopped breathing on leave during the military in the 1970s or early 1980s.  The examiner opined that sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that an April 1981 STR included the Veteran's complaints of a cold with chills and decreased sleep but there was no mention of apnea, daytime hypersomnolence, or complaints of heavy snoring that might suggest a diagnosis of sleep apnea as opposed to cold related symptoms.  The examiner opined that a review of the record did not support a diagnosis of sleep apnea while in service.  The examiner further opined that sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected hypertension.  The examiner reported that a review of the literature, including NIH, showed that while sleep apnea was a risk factor for hypertension, it did not show that hypertension was a risk factor or aggravating factor for sleep apnea.  The examiner opined that the medical explanation of the basis of relationship and the medical literature did not support hypertension as a cause of sleep apnea.

An addendum opinion was obtained in November 2014.  The examiner noted that the medical literature, including NIH, was again reviewed.  The examiner reported that the literature again showed no evidence for either hypertension and/or hypertensive medications as a cause for the development of, or aggravation of, obstructive sleep apnea, the Veteran's diagnosed sleep condition.  The examiner noted that the Veteran had a longstanding history of obesity, a known risk factor for the development of obstructive sleep apnea.

Based on a review of the evidence, the Board concludes that service connection for sleep apnea is not warranted.  Although the evidence shows that the Veteran complained of decreased sleep on one occasion during service and currently has sleep apnea, it does not show that sleep apnea is related to his military service or is secondary to his service-connected hypertension.

On a direct basis, the evidence also does not show that the Veteran incurred any event, injury or disease to any pertinent body system or that his sleep apnea had its onset in service.  Although the Veteran complained of decreased sleep in April 1981, the March 2012 VA examiner opined that there was no mention of apnea, daytime hypersomnolence, nor complaints of heavy snoring that might suggest a diagnosis of sleep apnea as opposed to cold related symptoms.  Examinations in 1982 and 1984 following his one in-service complaint revealed clinically normal body systems.  The Veteran also denied frequent trouble sleeping throughout his service, including in his March 1982 report of medical history.  Although the Veteran reported to the March 2012 examiner that he was told during service that he stopped breathing, his STRs do not show such complaints.  Even with such reports, the examiner still provided a negative nexus opinion.

In this case, the contemporaneous service records and post-service treatment records all fail to show that the Veteran incurred an event, injury or disease in service.  The Board acknowledges the April 2002 opinion that the Veteran's military records showed a sleep disorder and that his sleep apnea was a continuance of such sleep disorder.  However, the Veteran's STRs do not in fact show a sleep disorder.  The author of the April 2002 opinion did not specifically report actually reviewing the Veteran's STRs or what records supported a diagnosis of an in-service sleep disorder.  In addition, that physician provided an opinion as to the etiology of hypertension, not sleep apnea.  In light of the March 2012 and November 2014 VA opinions, which did include a review of the Veteran's STRs, the Board concludes that the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, while the Veteran complained of insomnia in 1986, the first evidence of sleep apnea was not until 2000.  Except for the April 2002 opinion discussed above, the Veteran's treatment records do not show opinions relating his sleep apnea to his military service.  The most probative medical opinion of record, that of the March 2012 VA examiner, shows that the Veteran's current sleep apnea is not directly related to his military service.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing his records, and is supported by a rationale, the Board accords it great probative value.  In contrast, the April 2002 opinion does not discuss the Veteran's pertinent STRs and contains no explanation for the reported diagnosis of an in-service sleep disorder.  Consequently, the Board does not accord it the same weight as the March 2012 and November 2014 VA opinion's.  

In this case, the contemporaneous service records fail to show that currently diagnosed sleep apnea began during the Veteran's military service or is otherwise related to his service.  Here, the first evidence of sleep apnea was in 2000.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the lack of any evidence of sleep apnea complaints, symptoms, or findings for over a decade between the period of active service and the earliest evidence of a diagnosis of sleep apnea is itself evidence to be considered and tends to show that sleep apnea did not have its onset in service or for many years thereafter.  

The overall evidence of record does not show that the Veteran's sleep apnea is associated with his active duty.  Without evidence of an in-service event, injury, or disease or probative evidence of an association between sleep apnea and his active duty, service connection for sleep apnea is not warranted.

The evidence also does not support a finding that the Veteran's sleep apnea is caused or aggravated by his service-connected hypertension.  The only medical opinions of record, that of the March 2012 and November 2014 VA examiners, show that the Veteran's hypertension and/or medications taken for his hypertension did not cause or aggravate his sleep apnea.  Again, as these opinions were formed after interviewing and examining the Veteran, as well as after reviewing the evidence and are supported by a rationale, the Board accords it great probative value.  They are also uncontradicted.  Therefore, the evidence does not show that the Veteran's hypertension either caused or aggravated his sleep apnea.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue in this case, the etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between sleep apnea and the Veteran's active duty, service connection for sleep apnea is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected hypertension is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


